*1278The opinion of the court was delivered by
Miller, J.
This is an appeal from the judgment dismissing the intervention of the appellants attacking the judgment and attachments of alleged creditors of the defendant.
The petition of intervention referred to these suits alleged the plaintiffs were precluded from instituting their proceedings by reason of an alleged respite theyhad granted the debtor; alleged also collusion with him to give their creditors a fraudulent preference, prayed that the respite be set aside and that he be ordered to make a surrender of his property. The court sustained the exceptions of the plaintiffs, and we think it well to say, if we could take cognizance of the appeal the grounds of relief seem to be covered by our judgment in a previous phase of this controversy, in which intervenors occupied the same relation to the debtor and his creditors as that of the intervenors in this case, and who relied for relief on the same allegations we find in the petition of intervention in this case. 48 An. 660; State ex rel. Marchand vs. Judge.
But we have a motion to dismiss the appeal. The suits against the debtor Hart were not consolidated. The appeal was taken from the judgment in a suit in which the plaintiff claimed an amount below that required for an appeal to this court. The claims of each of the intervenors joined in the petition as well as the aggregate amount of their claims is less than two thousand dollars. In our view the motion to dismiss must be maintained. We have no brief from the appellants on the motion to dismiss and find no ground to sustain it.
It is therefore ordered that this appeal be dismissed.